Citation Nr: 1456467	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.  He has had additional periods of service with the Texas Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board; a hearing was originally scheduled for July 2014, and was subsequently rescheduled for October 2014.  After this action, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2014). Thus, the Board finds that no hearing is warranted.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level III; his left ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code (DC) 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran is service-connected for his bilateral hearing loss.  He alleges that a compensable rating is warranted for his bilateral hearing disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2014).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2014).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes difficulty hearing on the telephone and difficulty understanding conversation in background noise. 

The Veteran underwent a June 2009 audiological examination with the National Guard.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
80
LEFT
15
15
10
65
70

His puretone average for the right ear is 33.75; his puretone average for the left ear is 40.  38 C.F.R. § 4.85(d) (2014).  Speech recognition was 96 percent in the right ear and 88 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 33.75 db, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 40 db, with an 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent a VA audiological examination in July 2009. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
75
LEFT
25
30
20
55
75

His puretone average for the right ear was recorded as 35 dB, his puretone average for the left ear was recorded as 45.  Speech recognition was 78 percent in the right ear and 86 percent in the left ear.

Applying the findings of the July 2009 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 35 db, with a 78 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level III impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 45 db, with an 86 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

Although an April 2010 audiological examination was completed with the National Guard, speech recognition scores are not available.  In order to be used for evaluation of the Veteran's service-connected hearing loss the examination must include a controlled speech discrimination test, unless the examiner certifies that such a test is not appropriate, the Veteran has four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. §§ 4.85(c), 4.86. None of these circumstances are present, accordingly, the Board will not use these testing results in the analysis of the Veteran's service-connected disability.
Nevertheless, the Veteran underwent an additional VA audiological examination in January 2014.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
80
LEFT
10
15
10
25
80

His puretone average for the right ear was recorded as 33 dB, his puretone average for the left ear was recorded as 33.  Speech recognition was 92 percent in the right ear and 94 percent in the left ear.

Applying the findings of the January 2014 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 33 db, with a 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 33 db, with an 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The July 2009 VA examiner noted the Veteran's reports of difficulty understanding speech.  He noted that the Veteran has to ask others to repeat frequently.  The January 2014 VA examination noted that the Veteran has difficulty hearing on the telephone and difficulty understanding conversation in background noise. 

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

	(CONTINUED ON NEXT PAGE)


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his bilateral hearing loss in July 2009 and January 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for bilateral hearing loss is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


